The prior Office action, the Non-final rejection dated 08/07/2020 is being vacated.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is responsive to Applicant's Remarks and Amendment after Non-Final Rejection, filed Nov. 06, 2020. As filed, Claims 10-26, 28 are pending are pending of which claims 17-26, 28 are amended. Claims 10-16 are withdrawn from consideration. Claims 1-9, 27 are cancelled. The examiner at your application at USPTO has changed. 
A complete response to this Office Action should include cancellation of non-elected subject matter or other appropriate action.
Information Disclosure Statement
Applicants' information disclosure statements (IDS) filed on 10/05/2020 have been considered except where lined through. Please refer to Applicants' copy of the 1449 submitted herewith.   
Response to Remarks
Applicant’s amendments have been fully considered and are entered.  The status for each rejection and/or objection in the previous Office Action is set out below.
The rejection of claims 17-19, 22 and 28 under 35 U.S.C. § 112 (b) is withdrawn per claim amendments. 
The rejection of claims 17-26 and 28 under 35 U.S.C. § 103 over Parhami et al (WO 2014/179756-A1 11-2014), Stappenbeck et al (Bioorganic Medicinal Chemistry 
The rejection of claims 17-24 and 28 on the ground of nonstatutory double patenting over claims 1-5 of U.S. Patent Nos. U.S. Patent Nos. 9,611,288, 9,657,052, 9,987,290, 10,214,557, 10,239,913, 10,596,182, 10,239,913 and co-pending Application Nos. 16/799,433, 15/374,610, 15/082,695 and 16/791,913 is maintained. The requisite Terminal disclaimers have not been submitted to overcome the rejections.

The objection to specification has been addressed. 
                                             Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 23-26 and 28 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 23-26 are dependent from claim 21; claim 28 is dependent from claim 24.  The subject matter in claim 21 is a method of making an oxysterol, the method comprising reacting a diol having the formula of claim 21 with borane, hydrogen peroxide and tetrahydrofuran to form the oxysterol… the reaction is carried out in a subject matter in Claim 23 is the method of claim 21 wherein the reaction is conducted at a temperature of less than 5°C, which do not fall within the scope of claim 21 which requires temperature for reaction of  -5°C. Likewise, claims 24-26, and 28 recites temperature of 10°C, 5°C or 15°C respectively, changing the invention of claim 21, therefore said claim fails to further limit the subject matter of claim 21, and fail to comply with the formal requirements set forth in the fourth paragraph of 35 U.S.C. § 112.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 17-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Stappenbeck et al (Bioorganic Medicinal Chemistry Letters, Novel Oxysterols Activate the Hedgehog Pathway and Induce Osteogenesis, 2012, 22, pp. 5893–5897) and Xiao et al (WO 2012/024584-A2 02-2012).
Instantly claimed is a method of making an oxysterol, the method comprising reacting a diol having the formula:

    PNG
    media_image1.png
    102
    185
    media_image1.png
    Greyscale

with a borane compound to form the oxysterol or a pharmaceutically acceptable salt, hydrate or solvate thereof having the formula:

    PNG
    media_image2.png
    111
    182
    media_image2.png
    Greyscale

wherein R1 and R2 comprise a hexyl group.
The article by Stappenbeck teaches (Scheme 3) the following reaction of the following compound: 

    PNG
    media_image3.png
    147
    526
    media_image3.png
    Greyscale


which correspond to the claimed compound wherein R1 is a C6 alkyl. The compounds of Stappenbeck comprise a hexyl group (instant claims 17, 18). Stappenbeck teaches (Supplementary Data, pg. 4, 1st full para) the crystallization in aqueous-acetone, dissolution at reflux obvious and with implied filtration of the triol (Clm. 19, 23). Since crystallization from acetone water produces the monohydrate (Specification, para [0139]), application of the method of Stappenbeck inherently would produce the monohydrate (Clm. 19, 23).
The difference between the process taught by Stappenbeck and that presently claimed is that Stappenbeck do not teach reaction below 0oC of instant claim 17 or at -15oC of instant claim 17  and such is presently claimed.
However, the reference by Stappenbeck specifically teach on experimental page 8 that the reaction of diol with borane and H2O2 to give the oxysterol is exothermic:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Therefore the prior art relied upon, and the knowledge generally available in the art before the effective filing date  provide some suggestion that would have motivated the skilled artisan to control the exothermic of hydroboration-oxidation reaction temperature and to arrive at claimed process with reasonable expectation of success.

Regarding  the temperature of a process, it is noted that generally, differences in such parameters will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) See MPEP 2144.5.
The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. These cases have consistently held that in such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F. 2d 1575, 1578 (Fed. Cir. 1990).
MPEP §716.02 states :” Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In the instant case, the prior art specifically teach that reaction of diol with borane and H2O2 to give the oxysterol is exothermic and should be conducted  with caution. There would have been a reasonable expectation for success in controlling the reaction temperature by cooling since the process of the reference employs the same basic process chemistry as the instantly claimed process and specify the hydroboration-oxidation reaction is exothermic.
As stated in MPEP 716.02 (d) regarding unexpected results commensurate in scope with claimed invention “To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).”
In reviewing the instant disclosure, example 3 on [0139] discuss cooling the reaction mixture to -5°C and gradually allowing reaction to process at room temperature:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

There are no examples or data of the instant disclosure outside of claimed temperature of -5°C or 0° C, showing criticality of instantly claimed temperature for the hydroboration-oxidation reaction.
Moreover the reference by Xiao, teaches (Pg. 81:8-pg. 82:2) the low temperature hydroboration with BH3 in THF at 0oC followed by oxidation with H-2-O-2 in the same flask to produce the following compound:

    PNG
    media_image7.png
    168
    321
    media_image7.png
    Greyscale

lacking only the distal C21 methyl group (Clm. 20, 24, 25, 26, 28).
One of ordinary skill in the art, would have been motivated by the teaching of Stappenbeck to carry out the hydroboration-oxidation in order to increase the efficiency of the synthesis of the diol by carrying out the reaction at lower, control temperature given the exothermic nature if the reaction and produce the diol by a direct hydroboration oxidation reaction according to Xiao. The instantly claimed process therefore corresponds to applying a known technique to a known method ready for improvement to yield predictable results. There would have been a reasonable expectation for success given the close structural similarity of the compounds of Stappenbeck and Xiao.

Thus the instantly claimed method would have been obvious to one of ordinary skill in the art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The following indicated claims are rejected on the ground of nonstatutory double patenting as being unpatentable over the indicated claims of the specified U.S. Patents as specified in the Table below. Although the claims at issue are not identical, they are not patentably distinct from each other because the indicted claims of the relevant patent anticipate the indicated claims of the instant application because they are drawn, at least in relevant part, to the same subject matter.
Patent Number
Instant claims
Patent claim
9,611,288
17-24, 28
6-9
9,657,052
17-24, 28
1-3,5-7, 13-18
9,987,290
17-19, 21, 22
16
10,214,557
17-26, 28
1-3, 5, 6, 8-13
10,239,913
17-28
1-7
10,596,182
17-19, 21-23
8
10,577,389
17-24, 28
1-3, 5, 6, 10-14


The following indicated claims are rejected on the ground of nonstatutory double patenting as being unpatentable over the indicated claims of the specified U.S. applications (reference applications) as specified in the Table below. Although the claims at issue are not identical, they are not patentably distinct from each other because the indicted claims of the relevant reference application anticipate the indicated claims of the instant application because they are drawn, at least in relevant part, to the same subject matter. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Application Number
Instant claims
Reference Application claims
16/799,433
17-24, 28
19
15/374,610
17-19, 21, 22
18
15/082,695
17-19, 21, 22
4
16/791,913
17-28
1-8, 15-20



Conclusion
Claims 17-26 and 28 are rejected. Claims 1-16 are held withdrawn from consideration.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622